PER CURIAM.
This is a suit- for infringement of letters patent No. 15,602, dated May 14,1923, and No. 1,524,573, dated January 27, 1925, applied for by Roland B. Respess and issued to Respro, Inc., assignee.
In the . District Court there was a decree dismissing the bill of complaint. The present appeal relates only to the second patent. This patent involves the process of making unwoven fabrics and the .product thereby produced. The defenses are invalidity and non-infringement.
The claims in issue are 1 to 9, inclusive, process claims, and 20, 21, and 22, for the product.
In the District Court it was found that claims 3, 4, 6, 7, 8, and 9 were not infringed, as they embodied a step not used by the defendant, but that, if they were to be construed as the plaintiff contended, they were invalid for want of patentable invention, as were the other claims in issue.
After an examination of the record and giving due consideration to the extended arguments of counsel, oral and written, we are of the opinion that claims 3, 4, 6-9, are not infringed, and that these claims, if construed as the plaintiff contends, and the remaining claims in issue, viewed in the light of the pri- or art, are invalid.
The decree of the District Court is affirmed, with costs to the appellees.